DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.
 Response to Amendment
Claims 1 and 9 have been amended.
Amendment to independent claims 1 and 9 effectively changed the scopes of these claims.
Applicant’s arguments with respect to amended claim(s) 1 and 9 have been considered
but are moot because the new ground of rejection relies on a reference applied in the
prior rejection of record for the teaching or matter specifically challenged in the argument.
Response to Arguments
Applicant's arguments filed on May 13, 2022 have been fully considered but they are not persuasive. 
On page 1 of the Remarks Applicant assert “Independent Claim 1 of this Application recites: "wherein the corrected image contains a higher ratio of the structural component in the first component than the medical image,” amongst other claim elements. Independent Claim 9 recites similar elements. The proposed Kim-Reusch combination fails to disclose, teach, or suggest all the limitations of independent Claim 1. As an example, the proposed Kim-Reusch combination fails to disclose, teach, or suggest providing an increased ratio of the structural component in the corrected image, as independent Claim 1 recites”. 
Response: Examiner respectfully disagree with Applicant’s argument. 
Kim at pars. [0030 – 33] discloses the following:

    PNG
    media_image1.png
    122
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    661
    699
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    594
    540
    media_image3.png
    Greyscale

Paragraph 30 above (see also Figs. 1-2) suggests a structural component and a noise component extracted from the original CT image.

    PNG
    media_image4.png
    123
    551
    media_image4.png
    Greyscale

Paragraph 31 above suggests the noise from original CT image are being “adaptively” subtracted based on extracted structural component.  In other words, the “amount” of noise component being remove is dependent upon the structural component.

    PNG
    media_image5.png
    122
    529
    media_image5.png
    Greyscale

Paragraph 33 above suggests the denoise CT image may show high image quality comparable to that of a regular-dose CT image.  In other words, implying that the proportion of the structural component relative to the noise component (i.e., ratio) in the denoised CT image is higher than that of the original CT image.  Thus, Kim impliedly teaches this limitation as now recited.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a separation unit, a modulation unit, a correction unit, an input unit, a display unit, a setting unit in claim 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170084058 A1) in view of Reusch (US 20180089807 A1). 
Regarding claim 1, Kim teaches a medical image processing apparatus for handling a medical image (see para [0006]; “an apparatus and method for denoising a CT image”), comprising: a separation unit that separates the medical image into a first component including a structural component as a first main component and a second component including a noise component as a second main component (Figs. 1-2; see para [0070]; “the noise component acquisition unit 120 may determine a filter kernel according to a predetermined rule in order to make it easy to separate the noise component from the structural component by making use of the characteristic that noise components have greater local changes as compared with the structural components, and extract the noise component from the synthetic sinogram by filtering the synthetic sinogram with the said kernel”; see also para [0030-33]); the separation unit performs a smoothing operation on the medical image (see para [0070]; “performing image filtering with the kernel for the noise component synthetic sinogram or the noise component CT image”; also para [0070]; “the noise component acquisition unit 120 may determine a filter kernel according to a predetermined rule in order to make it easy to separate the noise component from the structural component by making use of the characteristic that noise components have greater local changes as compared with the structural components, and extract the noise component from the synthetic sinogram by filtering the synthetic sinogram with the said kernel”);  and a correction unit that generates a corrected image based on the first component and the modulated second component (Fig. 1, “noise component” is the modulated component; see also para [0077]; “Further, the noise component CT image generation unit 130 may extract a structural component from the first noise component CT image and generate a second noise component CT image from the first noise component CT image by reducing or subtracting the extracted structural component in the first noise component CT image”; i.e., the second noise component CT image is the modulated second component as claimed), wherein the corrected image contains a higher ratio of the structural component in the first component than the medical image (see discussion in “Remarks” above; also para [0033]; “According to the exemplary embodiments, it is possible to produce a high-quality denoised CT image from a noisy low-dose CT image. Herein, the denoised CT image may show high image quality comparable to that of a regular-dose CT image” the denoise CT image may show high image quality comparable to that of a regular-dose CT image i.e., implying the ratio between the structural component and noise component in the denoised CT image is higher than the original CT image),  wherein an intensity of the smoothing operation is based on the noise component (see para [0031]; “According to an example of the present exemplary embodiment, the denoising unit may reduce noise in the original CT image by adaptively subtracting the noise component CT image from the original CT image based on the extracted structural component”; i.e. the “amount” of noise reduction is “adaptively” subtracted based on the structural component). 
However, Kim does not teach as further claimed, but 
Reusch teach a modulation unit that modulates the second component with a spatial frequency (see para [0057]; “Spatial filters identify and smooth patches within an image which do not carry significant information, but only noise”, see also para [0018]; “The frequency response of a noise smoothing filter (applicable as a noise filtering algorithm) can be discussed conveniently within a framework wherein discussed in FIG. 2. Of course, in a real application, the axis (if defining a spatial frequency domain) would run from zero to a number of line pairs per mm”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Reusch in order to identify patches within an image that do not carry significant information, and then filters an area containing significant information (see para [0057]).
Regarding claim 9, the rejection of claim 1 is fully incorporated herein, the rejection is equally applicable here.

Claims 2-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Reusch as applied to claim 1 above, and further in view of Noda (US 20140153803 A1). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. The combination of Kim and Reusch does not teach as further claimed, but Noda further teaches wherein the modulation unit modulates the second component by multiplying the second component by a modulation coefficient calculated with respect to the spatial frequency (see para [0048]; “Therefore, the standard deviation of the noise calculated by back projection can ideally represent the noise amount of the tomographic image by multiplying an appropriate coefficient without performing iterative reconstruction”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Noda in order to estimates the noise amount in the tomographic image and adjusts the degree of regulation based on the estimated noise amount (see para [0048]).
Regarding claim 3, the rejection of claim 2 is incorporated herein. 
Noda in the combination further teach wherein the modulation unit calculates the modulation coefficient based on a reconstruction filter used in generation of the medical image (see para [0059]; “The reconstruction filter processing unit 501 executes reconstruction filter processing on a projection image. In general, a Shepp & Logan filter, a ramp filter or the like is known as a reconstruction filter. The noise power calculation unit 504 calculates as noise power the sum of squares of the product of a reconstruction filter coefficient and a standard deviation of noise of the projection image”).
Regarding claim 4, the rejection of claim 3 is incorporated herein.  
Reusch in the combination further teach wherein the modulation unit selects a second reconstruction filter, having the minimum overlap with a noise power spectrum of the reconstruction filter, from reconstruction filters different from the reconstruction filter (see para [0065-0066]; “FIG. 2 illustrates a general characteristic of a filter. The information content in a small region of interest (ROI) is quantified by an arbitrary variable V on axis 32. This can be measured across any mathematical domain, such as the spatial domain or the frequency domain. A histogram H(V) is plotted against axis 34 for an arbitrary image. Region 42 under curve 44 defines an area containing noise power. Region 46 under curve 48 defines a region containing image information…. For the example shown, when the arbitrary variable V is frequency, the threshold T(V) defines a low-pass filter in the frequency domain with a region of constant attenuation 38 and a slope cut-off characteristic 40. An area of overlap 50 represents a region which contains image information which will be filtered by the low-pass filter in order to remove noise, although some useful information will also be lost from the image”). Additionally, Noda in the combination teaches calculating the modulation coefficient by using the noise power spectrum of the selected second reconstruction filter (see para [0059]; “the noise power calculation unit 504 calculates as noise power the sum of squares of the product of a reconstruction filter coefficient and a standard deviation of noise of the projection image”). 
Regarding claim 5, the rejection of claim 3 is incorporated herein. 
Reusch in the combination further teach comprising an input unit in which an image interpretation parameter is inputted, and the image interpretation parameter (see para [0009]; “The processing unit is configured to generate a first denoised image from the input image using a first noise filtering algorithm, wherein the first noise filtering algorithm is defined by a first parameter set” see also para [0013]; “the first and/or second parameter sets comprise parameters defining a filter kernel in a spatial domain and/or in a frequency domain”). Additionally, Noda in the combination teaches wherein the modulation unit calculates the modulation coefficient based on the noise power spectrum of the reconstruction filter and the image interpretation parameter (see para [0059]; “The noise power calculation unit 504 calculates as noise power the sum of squares of the product of a reconstruction filter coefficient and a standard deviation of noise of the projection image”). 
Regarding claim 8, the rejection of claim 2 is incorporated herein.  Reusch in the combination further teaches further comprising a  setting unit that sets a region of interest in the medical image (see para [0065]; “The information content in a small region of interest (ROI) is quantified by an arbitrary variable V on axis 32”), wherein the modulation unit calculates the modulation coefficient based on a noise power spectrum calculated from a pixel value in the region of interest (see para [0110]; “Some examples for suitable variables include the entropy, the standard deviation, or the range of the pixel values inside an image patch which is a region of interest. For all of these possible variables, a threshold curve can be determined which adjusts the filter strength of the second noise filtering algorithm to suit the information content of the relevant “current” input frame”).
Regarding claim 10, the rejection of claim 3 is incorporated herein.  
Noda in the combination further teaches wherein the reconstruction filter is at least one of a high-pass reconstruction filter or a low-pass reconstruction filter (see para [0059]; “The noise reduction processing unit 505 executes structure conservation type low-pass filter processing in accordance with the standard deviation of the contrast of tomographic image and the noise of tomographic image. Here, examples of the structure conservation type low-pass filter include an .epsilon. filter, an MTM filter, a bilateral filter or the like”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Reusch and Noda as applied to claims above, and further in view of Larkin (US 20140153692 A1).  
Regarding claim 6, the rejection of claim 5 is incorporated herein.  Noda in the combination further teach wherein the image interpretation parameter includes a central frequency, a frequency band (see para [0107]; “wherein a broad filter kernel is applied to a low frequency band, and a narrow filter kernel is applied to a high frequency band”), and a modulation intensity (see para [0083]; “noisy regions may be identified by using sampling boxes in regions of the images, and measuring, for example, the standard deviation, entropy, or range in pixel intensity inside the boxes, and comparing the result to the same result from other boxes”). However, the combination of Kim, Reusch and Noda as a whole does not teach as further claimed, but Larkin teaches wherein the modulation unit calculates the modulation coefficient by using a differential spectrum, obtained by differentiating a correction spectrum set with the image interpretation parameter from the noise power spectrum (see para [0025]; “the Riesz transformation is utilized to combine two differential images in correct orientational distribution proportion to maintain a power spectrum of the images and allow the directional structure in the two images to combine. The power spectrum of the input differential images is maintained without high-pass or low-pass filtering, and the resultant image is representative of an idealized integrated reconstruction having sharper high frequency structures”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings as taught by Larkin in order to generate secondary image that contains all the image structure to summarize the discrepancy between orthogonal differential images (see para [0025]).
Regarding claim 7, the rejection of claim 6 is incorporated herein.  
Reusch in the combination further teaches further comprising a display unit that displays the differential spectrum, normalized to have an area equal to an area of the noise power spectrum, and the noise power spectrum (see para [0086]; “The human visual system thus improves the perceived image quality of the static image by displaying copies of the image with different noise characteristics, at an upsampled rate”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kobayashi et al. US 20070145317 A9
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668

/VU LE/            Supervisory Patent Examiner, Art Unit 2668